 Case 1:18-cv-01259-RGA Document 43 Filed 08/14/19 Page 1 of 1 PageID #: 501



                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

ELECTION SYSTEMS &
SOFTWARE, LLC,

                       Plaintiff,

              V.                                   Civil Action No . 18-1259-RGA

SMARTMATIC USA CORP.,

                       Defendant.

                                          ORDER

              WHEREAS , the above-captioned case was stayed on August 14, 2019, due to

proceedings that are presently pending before the United States Patent Trial and Appeal Board

"PTAB" (D.I. 42);

              NOW THEREFORE, IT IS HEREBY ORDERED that, the above-captioned case

is ADMINISTRATIVELY CLOSED. The parties shall promptly notify the Court when the

"IPR" proceedings have been resolved so that this case may be reopened and other appropriate

action may be taken.




August 14, 2019
  DATE                                     ~ f ~-E
                                                 --
